UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:November 30, 2011 Item 1. Report to Stockholders. Annual Report November 30, 2011 GoodHaven Fund Ticker:GOODX GoodHaven Capital Management, LLC GoodHaven Fund Table of Contents Shareholder Letter 1 Portfolio Management Discussion and Analysis 6 Sector Allocation 9 Historical Performance 10 Schedule of Investments 11 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 17 Notes to Financial Statements 18 Report of Independent Registered Public Accounting Firm 27 Expense Example 28 Trustees and Executive Officers 30 Additional Information 33 Privacy Notice 34 GoodHaven Fund PERFORMANCE FOR THE PERIOD 6/1/2011 – 11/30/2011 The GoodHaven Fund +.84 % S&P 500 Index (with dividends reinvested) -6.25 % PERFORMANCE SINCE INCEPTION 4/8/2011 – 11/30/2011 The GoodHaven Fund +2.60 % S&P 500 Index (with dividends reinvested) -4.80 % December 23, 2011 Dear Fellow Shareholders of the GoodHaven Fund (the “Fund”): Since inception, the GoodHaven Fund has outperformed the S&P 500 Index (with dividends reinvested) by approximately 7.4% – this is a good start, but not yet worth celebrating.1We have been reasonably cautious in deploying the Fund’s capital and the Fund still has a significant chunk of cash allowing us to invest opportunistically. Although we try not to be overly influenced by macro events, we talked last May about issues with European financial institutions.Since early fall of last year, financial media outlets have discussed little else.We remain deeply concerned about unsustainable financial trends both here and abroad. Governments are borrowing enormous amounts to finance out-of-balance budgets and to paper over private losses while central bankers are helping by hugely expanding their balance sheets and keeping interest rates low.In turn, investors are now rightly questioning whether these trends can continue. If too much debt is the problem, it should be axiomatic that even more debt can’t be the solution.Accordingly, we remain skeptical about proposals that play for time by shifting debt around.Eventually, losses must be realized and sound fiscal management restored.To paraphrase economist Herbert Stein, “Trends that can’t continue [mathematically], won’t.”Markets have a way of eventually forcing politicians to act, whether they want to or not. Notwithstanding the above concerns, it rarely pays to be overly negative about the future.Even in the Great Depression of the 1930s, the stock market bottom occurred less than three years after the crash of 1929.The economy remained erratic well afterwards, but investors who had cash or liquid securities from past prudence were rewarded by investing when pessimism was rampant. The good news for long-term investors today is that headlines are negative, individuals have been withdrawing from mutual funds at a breakneck pace for nearly 1 We still do not consider performance over short periods to be particularly meaningful. A couple of years from now, we hope to happily omit this footnote. 1 GoodHaven Fund two years, and pessimism runs deep despite a decade of zero return for many market indexes.Although there is plenty to worry about, we are finding bargains and have been more aggressive in adding to Fund holdings since September, but like the colonial soldiers at Bunker Hill, we try to see the whites of their eyes before we fire. Our current portfolio is a mix of large, small, and unusual investments – including some bank debt – resulting from our efforts to seek out value across different securities and markets.In our view and given current conditions, common stocks (representing a part ownership interest in a business), purchased at reasonable prices, are likely to outperform many of the alternatives over a multi-year horizon – particularly compared to fixed income securities selling at near generational low yields.The trick, as with all investments, is not paying too high a price and working diligently to understand the nature and risk of the business as completely as possible. Our largest holding remains Spectrum Brands Holdings Inc., a manufacturer and distributor of a variety of consumer branded products around the world.Notably, most of its products do not depend on robust consumer spending – these include Rayovac batteries, Cutter, Hot Shot, and Black Flag insect repellents, Remington shavers, Tetra and other specialty pet products, and Black and Decker and George Foreman small appliances.We first bought Spectrum after its bankruptcy, a result of overleveraging by a prior private equity owner.As an “orphan” security,2 there has been little research coverage and recognition of the success of current management in continuing to generate cash from operations as well as consistently create cost efficiencies.Although remaining fairly leveraged, the company expects to generate close to $3.50 per share in free cash flow this year and borrowings should be meaningfully reduced.In a vote of confidence, majority owner Harbinger Group Inc. recently purchased additional shares in the open market. Our next largest holdings are Hewlett-Packard, Microsoft, and Google.We continue to believe that all three are capable of generating good returns from our purchase price and that over time, their end markets should continue to grow.Of the three, Google continues to have the most dominant and financially attractive business, but is well above our cost.Microsoft comes next, with an extremely strong balance sheet and large free cash flow.Hewlett-Packard is our most opportunistic investment and statistically the cheapest.At the prices paid, we believe little cango wrong and there is the potential for much good to occur.Both Microsoft and 2 Typically, when a company emerges from bankruptcy, the current equity owners are former distressed debt investors who don’t want to be long-term investors. Other investing institutions are often unwilling to buy companies without research coverage or banking sponsorship, which usually takes time to establish following a default. Accordingly, such stocks are considered “orphans” and have been a fruitful place to look for bargains. 2 GoodHaven Fund Hewlett-Packard continue to represent good value to us at current prices and both franchise businesses were acquired at single digit multiples of our estimate of sustainable free cash flow. While having no religious aversion to owning depressed financials, we have long been leery of large institutions carrying enormous derivative positions and legacy liabilities that are difficult to value. Although many large banks trade at discounts to their stated book values, fair-value accounting remains suspended for these companies and the entire industry faces significant headwinds in terms of higher capital requirements, tighter regulation, weak interest margins, and litigation from past sins.Furthermore, ongoing dilution is a threat that has been eroding the earnings power that might otherwise have been expected in a recovery.3Currently, we own no common shares of large European or American commercial banks except indirectly through our ownership of Berkshire Hathaway, which owns preferred shares and warrants in Bank of America and common shares of Wells Fargo. However, we have been attracted to a number of financial companies that are participants in capital markets including Federated Investments (discussed in our 2011 Semi-Annual Report) and more recently, Jefferies Group, Inc. After the front page failure of MF Global, a large securities and commodities broker, market participants sought out the next candidate for oblivion and settled on Jefferies.Although the two companies and their CEOs could not have been more different, this misperception and our long understanding of the way Jefferies conducts business allowed us to purchase a sizeable stake in the company during a period of panic at a large discount to recent trading prices.4Managed ably for more than two decades by Rich Handler, Jefferies has a long history of profitable growth – albeit with occasional interruption – and has, in our opinion, been managed conservatively.Of note, Leucadia National, helmed by two terrific capital allocators, owns roughly 30% of Jefferies’ outstanding shares and recently bought over one million shares in the open market. Compared to its larger investment banking peers, Jefferies has reasonable leverage, almost no illiquid assets, and de minimus derivative positions.It makes its money largely by making markets in various securities (attempting to capture spreads) and through investment banking and other fees.More importantly, the 3 Bank of America investors have seen total shares outstanding increase from approximately 4.6 billion at year-end 2008 to nearly 11.6 billion at year-end 2011 (assuming that the $7 strike warrants obtained by Berkshire Hathaway – with anti-dilution protection - will eventually be dilutive). Notably, we estimate that shareholders have been diluted by about 18% in 2011 alone. 4 Under the Investment Company Act of 1940, the Fund’s stake in any broker-dealer is limited to 5% of Fund assets at the time of purchase.two years, and pessimism runs deep despite a decade of zero return for many market indexes. 3 GoodHaven Fund company has been able to take advantage of the financial crisis to beef up its ranks with experienced and proven investment bankers.We expect near-term results to be well below normal earnings power but believe a double digit return on equity could result as turmoil abates.Our average purchase price was well below fully-diluted tangible book value, which we believe is conservatively accounted for and which we expect to grow over time. In September and early October, the Fund increased its exposure in the housing and construction markets.Our holdings with ties to these markets include certain divisions of Berkshire Hathaway, Mohawk, Mueller, and Quanex.Although current statistics remain bleak in terms of housing starts, shadow inventory, and depressed prices, Adam Smith’s invisible hand would appear to be hard at work behind the scenes.These companies are survivors of an industry depression.Each continues to generate significant free cash flow and all have lowered costs dramatically during the downturn.Eventually, a modest upturn in renovation and construction spending is likely to cause outsize increases in free cash flow for our companies as their lower cost structures have significantly increased operating leverage. We may have a couple of near-term misfires.Both Sears and Sprint, modestly-sized investments, have come under business and share price pressure and currently sell below our cost.Sears has been suffering from intense macro headwinds, industry competition, and self-inflicted errors.Sprint has had difficulty consolidating and lowering the cost of its network and has struggled with its debt load. In both, improvements in operations could result in sizeable returns.However, some businesses are too difficult to fix for even the most capable, earnest, and committed managers.Both have large upside potential, but we are well aware that neither company falls into the category that Warren Buffett once called “inevitable”.5 As we finish our first fiscal year, you may note that there are some common elements to a number of our investments.We tend to buy when securities are under severe pressure, as exemplified by Berkshire Hathaway, Hewlett-Packard, and most recently, Jefferies.In each case, we paid prices that were near multi-year lows and low multiples of the cash we believe each is capable of generating.It’s also worth noting that with the exception of two risk-arbitrage positions, we did not sell out any of the investments established during the year.While that won’t always be the case, we are focused on the long-term and will not be unduly swayed by Mr. Market’s ups and downs. 5 Addendum – the above paragraph was written prior to the announcement of weak operating earnings at Sears on December 27, 2011. As of that date, Sears Holdings common shares were roughly 1.4% of Fund assets and Sprint shares approximated 1.3% of Fund assets. 4 GoodHaven Fund During this period, your portfolio managers also added to their personal holdings of the Fund – we are in this for the long-term. We believe our current portfolio is, in the aggregate, significantly undervalued.Further, we remain confident in our ability to uncover further meaningful investments that can make a difference to our shareholders – and that includes us. Respectfully submitted, Larry Pitkowsky Keith Trauner Mutual fund investing involves risk.Principal loss is possible.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.The Fund invests in mid-cap and smaller capitalization companies, which involve additional risks such as limited liquidity and greater volatility.The Fund may invest in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods.The Fund may invest in REITs, which are subject to additional risks associated with direct ownership of real property including decline in value, economic conditions, operating expenses, and property taxes.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investments in lower-rated, non-rated and distressed securities presents a greater risk of loss to principal and interest than higher-rated securities. Current and future portfolio holdings are subject to risk. The S&P 500 Index is a capitalization weighted index of 500 large capitalization stocks which is designed to measure broad domestic securities markets. It is not possible to invest directly in an index. The opinions expressed are those of Larry Pitkowsky and/or Keith Trauner through the end of the period for this report, are subject to change, and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of fund holdings. Free cash flow is defined as revenue less normal operating expenses including interest expense and maintenance capital spending.It is the discretionary cash that we expect a company to generate after all normal expenses and which would be available for purposes such as dividend payments, share repurchases, or investing back into the business to grow. Book value is the net asset value of a company, calculated by subtracting total liabilities from total assets. Earnings growth for a Fund holding does not guarantee a corresponding increase in the market value of the holding or the Fund. Must be preceded or accompanied by a current prospectus.Please refer to the prospectus for important information about the investment company including investment objectives, risks, charges and expenses. The GoodHaven Fund is distributed by Quasar Distributors, LLC. 5 GoodHaven Fund PORTFOLIO MANAGEMENT DISCUSSION AND ANALYSIS (Unaudited) The unaudited Net Asset Value (“NAV”) of the GoodHaven Fund was $20.52 on November 30, 2011, based on 4,430,335 shares outstanding.This compares to our initial NAV of $20.00 per share at inception on April 8, 2011 and an NAV of $20.35 reported in our interim Semi-Annual Report.Please note that except where otherwise indicated, discussions in this MD&A relate to the interim fiscal year ended November 30, 2011.Below is a table showing the Fund’s performance for the period since inception. PERFORMANCE FOR THE PERIOD 4/8/2/30/20111 The GoodHaven Fund +2.6 % S&P 500 Index (with dividends reinvested) -4.8 % For the interim fiscal year ended November 30 and since inception, the Fund outperformed the S&P 500 by 7.4 percentage points.Shareholders should note that the portfolio managers believe that short-term performance figures are less meaningful than a comparison of longer periods and that a long-term investment strategy should be properly judged over a period of years rather than weeks.Furthermore, the S&P 500 Index is an unmanaged index incurring no fees, expenses, or tax effects and is shown solely for the purpose of comparing the Fund’s portfolio to an unmanaged and diversified index of large companies. Below is a table of the Fund’s largest holdings ranked by issuer as a percentage of Fund net assets as of November 30, 2011 and the top ten categories represented by the Fund’s holdings listed by the aggregate percentage of net assets in each category. Top 10 Holdings* % Top Categories** % Spectrum Brands Holdings Inc. % Cash and Equivalents % Hewlett-Packard Co. % Computer & Internet Microsoft Corp. % Software % Jefferies Group, Inc. % Consumer Products % Berkshire Hathaway Computers & Peripheral Inc. Class B % Equipment % Google Inc. – Class A % Loan Servicing % Walter Investment Securities & Management Corp. % Investment Banking % Federated Investors General Building Inc. – Class B % Supplies % White Mountains Conglomerates % Insurance Group % Financial Services % Sears Holdings Corp. % Flooring Products % Total % Total % * Top ten holdings excludes cash, money-market funds and US Government and Agency Obligations ** Where applicable, includes money market funds and US Government and Agency Obligations 1 We do not consider performance over short periods to be particularly meaningful. 6 GoodHaven Fund PORTFOLIO MANAGEMENT DISCUSSION AND ANALYSIS (Unaudited) (Continued) Shareholders should note that the Fund’s assets have increased significantly since the end of the semi-annual period to approximately $90 million as of November 30 and that the amounts and rankings of the Fund’s holdings may vary from the data disclosed below.Furthermore, it is also possible that investment holdings reported as holdings at the end of any particular reporting period may no longer be owned by the Fund as of the distribution date of an annual or semi-annual report or that significant new holdings may have been purchased but which remain undisclosed.Portfolio holdings are subject to change without notice. The securities contributing the greatest positive and negative changes to NAV during the period are described below: The securities most positively affecting performance during the fiscal year ended November 30, 2011 include Quanex, which demonstrated an ability to generate cash during a deep housing downturn, Google, which continues to show an ability to grow rapidly and benefit from secular trends in its dominant advertising business and its growing Android and YouTube divisions,Spectrum Brands, which was able to generate significant cash to pay down debt, and Berkshire Hathaway, where a significant part of our holding was acquired at a slight premium to book value and shortly before the company announced its first ever formal share repurchase program.Spectrum and Berkshire are among the Fund’s five largest investments. The securities most negatively affecting performance during the fiscal year ended November 30, 2011 include Federated Investors, which continues to be impacted by unusually low short-term interest rates, Sprint, which has difficulties in communicating and executing on its strategies for network investments, Jefferies, which fell sharply in the wake of the bankruptcy of another large financial firm, and Sears Holdings Inc., which has continued to experience difficulty attracting profitable customers amid a deep housing downturn, and with tough industry competition.Jefferies is one of the Fund’s five largest investments. During the period, the Fund disposed of two minor investments that were purchased in connection with risk arbitrage activities. Shareholders should note that the portfolio managers of the Fund do not believe that a decline in a security’s price means that the security is a less attractive investment.Some price declines may represent significant investment opportunities.Furthermore, not all future portfolio additions or deletions will be material and although the Fund has a long-term focus, it is possible that a security purchased, sold, or held in one period may be sold or repurchased in a subsequent period. The Fund is permitted to invest using a wide variety of strategies, some of which may involve greater risk than its primary strategies and which may result in more frequent activity.In addition to common stocks, the Fund currently owns corporate debt, including an investment in bank debt, and a long-dated call option position 7 GoodHaven Fund PORTFOLIO MANAGEMENT DISCUSSION AND ANALYSIS (Unaudited) (Continued) representing less than 1% of Fund assets.Ownership of securities other than common stock entails additional risks that are set forth in the Fund’s Statement of Additional Information. Some of the risks of the Fund include, but are not limited to, adverse market conditions that negatively affect the price of securities owned by the Fund, a high level of cash, which may result in underperformance during periods of robust price appreciation, adverse movements in foreign currency relationships as a number of the Fund’s portfolio holdings have earnings resulting from operations outside of the United States, and the fact that the Fund is non-diversified, meaning that its holdings are more concentrated than a diversified Fund and that adverse price movements in a particular security may affect the Fund’s NAV more negatively that would occur in a more diversified Fund. For a more complete description of the Fund’s strategies and risks, please consult the Fund’s Prospectus and Statement of Additional Information which may be obtained at the Fund’s website: www.goodhavenfunds.com or by calling 1-855-OK-GOODX (1-855-654-6639). The portfolio managers believe that a significant liquidity position is an important part of portfolio management.Since inception, the Fund has continued to have significant liquidity available both in cash holdings (or equivalent) as well as in short-term fixed income investments.Cash, U.S. Treasury securities, and equivalents amounted to approximately 23.4% at November 30, 2011.In addition, the Fund has approximately 3.4% of its assets invested in short-dated corporate debt and similar securities that are an additional potential source of liquidity.While we expect over time that our liquidity position will be lower than that which existed at November 30, shareholders should understand that the portfolio managers believe that a certain amount of liquidity can benefit shareholders in several ways – by preventing the need to liquidate securities at depressed prices to meet redemptions, by providing ammunition to purchase existing or new holdings in rapidly declining markets without being forced to sell existing holdings, and by lessening the chance that shareholders will seek to redeem shares during periods of market stress when forced liquidations might impact NAV unfavorably. As of November 30, 2011, officers and employees of GoodHaven Capital Management, LLC, the investment advisor to the GoodHaven Fund, owned approximately 151,552 shares of the Fund.Since November 30, officers and employees of GoodHaven Capital Management, LLC have purchased additional shares of the Fund. 8 GoodHaven Fund SECTOR ALLOCATION at November 30, 2011 (Unaudited) Sector % of Net Assets Cash & U.S. Government Securities* % Information Technology % Manufacturing % Finance & Investments % Real Estate Services % Conglomerates % Retailing % Insurance % Telecommunications % Waste Management % Mining % Marine Services % Miscellaneous Securities % Consumer Products 0.5 % Net Assets % * Represents cash and other assets in excess of liabilities. 9 GoodHaven Fund HISTORICAL PERFORMANCE (Unaudited Value of $10,000 vs. S&P 500 Index Cumulative Total Return Period Ended November 30, 2011 Since inception (April 8, 2011) 2.60% This chart illustrates the performance of a hypothetical $10,000 investment made on April 8, 2011 (the Fund’s inception) and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption fees of 2.00% on shares held less than 60 days. Since the Fund’s inception, the cumulative total return for the S&P 500 Index was (4.80)%. The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (855) OK-GOODX or (855) 654-6639. The S&P 500 Index is an unmanaged index which is widely regarded as the standard for measuring large-cap U.S. stock market performance.Returns include reinvested dividends. 10 GoodHaven Fund SCHEDULE OF INVESTMENTS at November 30, 2011 Shares COMMON STOCKS – 69.4% Value Computer & Internet Software – 12.2% Google Inc. – Class A1 $ Microsoft Corp. Computers & Peripheral Equipment – 8.9% Hewlett-Packard Co. Systemax Inc.1 Conglomerates – 4.6% Berkshire Hathaway Inc. – Class B1 Consumer Products – 11.0% Spectrum Brands Holdings Inc.1 Financial Services – 3.7% Federated Investors Inc. – Class B Flooring Products – 1.6% Mohawk Industries Inc.1 General Building Supplies – 5.1% Mueller Industries Inc. Quanex Building Products Corp. Loan Servicing – 4.3% Walter Investment Management Corp. Marine Services & Equipment – 0.8% SEACOR Holdings Inc. Metals & Mining – 2.3% Barrick Gold Corp. Property/Casualty Insurance – 3.1% White Mountains Insurance Group Retailing – 2.6% Sears Holdings Corp.1 Securities & Investment Banking – 5.2% Jefferies Group Inc. The accompanying notes are an integral part of these financial statements. 11 GoodHaven Fund SCHEDULE OF INVESTMENTS at November 30, 2011 (Continued) Shares COMMON STOCKS – 69.4% (Continued) Value Telecommunications – 1.6% Sprint Nextel Corp.1 $ Waste Treatment & Disposal – 2.4% Republic Services Inc. TOTAL COMMON STOCKS (Cost $61,381,727) UNITED KINGDOM INVESTMENT TRUSTS – 1.0% JZ Capital Partners Limited TOTAL UNITED KINGDOM INVESTMENT TRUSTS (Cost $946,692) Principal CORPORATE BONDS – 3.4% Beverage Manufacturing – 0.3% $ Coca-Cola Enterprises Inc. 3.750% due 3/1/12 PepsiAmericas Inc. 5.750% due 7/31/12 Consumer Products – 0.2% Procter & Gamble Co. 1.375% due 8/1/12 Flooring Products – 1.7% Mohawk Industries Inc. 7.200% due 4/15/12 Telecommunications – 1.2% Nextel Communications Inc. 6.875% due 10/31/13 Sprint Capital Corp. 8.375% due 3/15/12 TOTAL CORPORATE BONDS (Cost $3,034,314) BANK LOANS – 2.2% Loan Servicing – 2.2% Walter Investment Management Corp. 2nd Lien 6/11, 12.500% due 12/31/16 TOTAL BANK LOANS (Cost $1,962,930) The accompanying notes are an integral part of these financial statements. 12 GoodHaven Fund SCHEDULE OF INVESTMENTS at November 30, 2011 (Continued) Principal U.S. GOVERNMENT SECURITIES – 2.1% Value U.S. Treasury Bills – 0.3% $ 0.000% due 5/3/12 $ U.S. Treasury Notes – 1.8% 0.500% due 11/30/12 0.750% due 3/31/13 0.500% due 5/31/13 TOTAL U.S. GOVERNMENT SECURITIES (Cost $1,903,554) MISCELLANEOUS SECURITIES – 0.6%2 TOTAL MISCELLANEOUS SECURITIES (Cost $862,142) Total Investments (Cost $70,091,359) – 78.7% Cash and Other Assets in Excess of Liabilities – 21.3% TOTAL NET ASSETS – 100.0% $ 1 Non-income producing security. 2 Represents previously undisclosed securities which the Fund has held for less than one year. The accompanying notes are an integral part of these financial statements. 13 GoodHaven Fund STATEMENT OF ASSETS AND LIABILITIES at November 30, 2011 ASSETS: Investments in securities, at value (Cost $70,091,359) (Note 2) $ Cash Receivables: Investment securities sold Fund shares sold Dividends and interest Total assets LIABILITIES: Payables: Investment securities purchased Fund shares redeemed Management fees Support services fees Total liabilities NET ASSETS $ COMPUTATION OF NET ASSET VALUE: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS: Paid-in capital Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 14 GoodHaven Fund STATEMENT OF OPERATIONS For the Period Ended November 30, 20111 INVESTMENT INCOME Dividends (net of $1,402 in foreign withholding taxes) $ Interest Total investment income EXPENSES (NOTE 3) Management fees Support services fees Total expenses Net investment income REALIZED & UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments and foreign currency Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ 1 Commenced operations on April 8, 2011.The information presented is for the period from April 8, 2011 to November 30, 2011. The accompanying notes are an integral part of these financial statements. 15 GoodHaven Fund STATEMENT OF CHANGES IN NET ASSETS Period Ended November 30, 20111 INCREASE IN NET ASSETS FROM: OPERATIONS Net investment income $ Net realized gain on investments and foreign currency Change in net unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) Total increase in net assets NET ASSETS Beginning of period — End of period $ Undistributed net investment income $ (a) Summary of capital share transactions is as follows: Period Ended November 30, 20111 Shares Value Shares sold $ Shares redeemed (b) ) ) Net increase $ (b) Net of redemption fees of $16,600. 1 Commenced operations on April 8, 2011.The information presented is for the period from April 8, 2011 to November 30, 2011. The accompanying notes are an integral part of these financial statements. 16 GoodHaven Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Period Ended November 30, 20111 Net asset value at beginning of period $ INCOME FROM INVESTMENT OPERATIONS: Net investment income2 Net realized and unrealized gain on investments Total from investment operations Paid-in capital from redemption fees (Note 2) Net asset value, end of period $ Total Return %3 RATIOS/SUPPLEMENTAL DATA: Net assets at end of period (millions) $ Ratio of expenses to average net assets %4 Ratio of net investment income to average net assets %4 Portfolio turnover rate 12 %3 1 Commenced operations on April 8, 2011. The information presented is for the period from April 8, 2011 to November 30, 2011. 2 Calculated using the average shares outstanding method. 3 Not annualized. 4 Annualized. The accompanying notes are an integral part of these financial statements. 17 GoodHaven Fund NOTES TO FINANCIAL STATEMENTS November 30, 2011 NOTE 1 – ORGANIZATION The GoodHaven Fund (the “Fund”) is a non-diversified series of shares of beneficial interest of Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, (the “1940 Act”) as an open-end management investment company.The Fund commenced operations on April 8, 2011. The Fund’s investment objective is to seek long-term growth of capital. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Debt securities are valued by using the mean between the closing bid and asked prices provided by an independent pricing service. If the closing bid and asked prices are not readily available, the independent pricing service may provide a price determined by a matrix pricing method. These techniques generally consider such factors as yields or prices of bonds of comparable quality, type of issue, coupon, maturity, ratings and general market conditions. In absence of a price from a pricing service, securities are valued at their respective fair values as determined in good faith by the Board of Trustees. Fixed income debt instruments, such as commercial paper, bankers’ acceptances and U.S. Treasury Bills, having maturity of less than 60 days are valued at amortized cost. Any discount or premium is accreted or amortized on a straight-line basis until maturity. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which 18 GoodHaven Fund NOTES TO FINANCIAL STATEMENTS November 30, 2011 (Continued) an option is quoted, thus providing a view across the entire U.S. options marketplace. Composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees. When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Fund’s Board of Trustees. The use of fair value pricing by a Fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As of November 30, 2011, the Fund did not hold fair valued securities. As described in above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuations methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. 19 GoodHaven Fund NOTES TO FINANCIAL STATEMENTS November 30, 2011 (Continued) The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The end of period timing recognition is used for the significant transfers between levels of the Fund’s assets and liabilities. The following is a summary of the inputs used to value the Fund’s investments as of November 30, 2011: Description Level 1 Level 2 Level 3 Total Common Stocks1 $ $
